
	

113 S1307 IS: Youth Prison Reduction through Opportunities, Mentoring, Intervention, Support, and Education Act
U.S. Senate
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1307
		IN THE SENATE OF THE UNITED STATES
		
			July 16 (legislative
			 day, July 15), 2013
			Ms. Landrieu (for
			 herself and Mr. Inhofe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for evidence-based and promising practices
		  related to juvenile delinquency and criminal street gang activity prevention
		  and intervention to help build individual, family, and community strength and
		  resiliency to ensure that youth lead productive, safe, healthy, gang-free, and
		  law-abiding lives.
	
	
		1.Short titleThis Act may be cited as the
			 Youth Prison Reduction through
			 Opportunities, Mentoring, Intervention, Support, and Education
			 Act or the Youth
			 PROMISE Act.
		2.Table of
			 contentsThe table of contents
			 for this Act are as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definitions.
				Sec. 4. Findings.
				Sec. 5. Allotment for Youth PROMISE Programs.
				TITLE I—FEDERAL COORDINATION OF LOCAL AND TRIBAL JUVENILE JUSTICE
				INFORMATION AND EFFORTS
				Sec. 101. PROMISE Advisory Panel.
				Sec. 102. Geographic assessment of resource
				allocation.
				TITLE II—PROMISE GRANTS
				Sec. 201. Purposes.
				Subtitle A—PROMISE Assessment and Planning Grants
				Sec. 202. PROMISE Assessment and Planning grants
				authorized.
				Sec. 203. PROMISE Coordinating Councils.
				Sec. 204. Needs and strengths assessment.
				Sec. 205. PROMISE Plan components.
				Subtitle B—PROMISE Implementation Grants
				Sec. 211. PROMISE Implementation grants authorized.
				Sec. 212. PROMISE Implementation grant application
				requirements.
				Sec. 213. Grant award guidelines.
				Sec. 214. Reports.
				Subtitle C—General PROMISE Grant Provisions
				Sec. 221. Nonsupplanting clause.
				Sec. 222. Grant application review panel.
				Sec. 223. Evaluation of PROMISE grant programs.
				TITLE III—PROMISE RESEARCH CENTERS
				Sec. 301. Establishment of the National Research Center for
				Proven Juvenile Justice Practices.
				Sec. 302. Grants for regional research proven practices
				partnerships.
			
		3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Office of
			 Juvenile Justice and Delinquency Prevention.
			(2)CommunityThe
			 term community means a unit of local government or an Indian
			 tribe, or part of such a unit or tribe, as determined by such a unit or tribe
			 for the purpose of applying for a grant under this Act.
			(3)Designated
			 geographic areaThe term designated geographic area
			 means a 5-digit postal ZIP Code assigned to a geographic area by the United
			 States Postal Service.
			(4)Evidence-basedThe
			 term evidence-based, when used with respect to a practice relating
			 to juvenile delinquency and criminal street gang activity prevention and
			 intervention, means a practice (including a service, program, activity,
			 intervention, technology, or strategy) for which the Administrator has
			 determined—
				(A)causal evidence
			 documents a relationship between the practice and its intended outcome, based
			 on measures of the direction and size of a change, and the extent to which a
			 change may be attributed to the practice; and
				(B)the use of
			 scientific methods rules out, to the extent possible, alternative explanations
			 for the documented change.
				(5)InterventionThe
			 term intervention means the provision of programs and services
			 that are supported by research, are evidence-based or promising practices, and
			 are provided to youth who are involved in, or who are identified by
			 evidence-based risk assessment methods as being at high risk of continued
			 involvement in, juvenile delinquency or criminal street gangs, as a result of
			 indications that demonstrate involvement with problems such as truancy,
			 substance abuse, mental health treatment needs, or siblings who have had
			 involvement with juvenile or criminal justice systems.
			(6)Juvenile
			 delinquency and criminal street gang activity preventionThe term
			 juvenile delinquency and criminal street gang activity prevention
			 means the provision of programs and resources to children and families who have
			 not yet had substantial contact with criminal justice or juvenile justice
			 systems, that—
				(A)are designed to
			 reduce potential juvenile delinquency and criminal street gang activity risks;
			 and
				(B)are evidence-based
			 or promising educational, health, mental health, school-based, community-based,
			 faith-based, parenting, job training, social opportunities and experiences, or
			 other programs, for youth and their families, that have been demonstrated to be
			 effective in reducing juvenile delinquency and criminal street gang activity
			 risks.
				(7)PromisingThe term promising, when used
			 with respect to a practice relating to juvenile delinquency and criminal street
			 gang activity prevention and intervention, means a practice (including a
			 service, program, activity, intervention, technology, or strategy) that, based
			 on statistical analyses or a theory of change, has been determined by the
			 Administrator to have demonstrated the potential to meet the requirements of an
			 evidence-based practice.
			(8)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa,
			 Guam, the Northern Mariana Islands, and any other territories or possessions of
			 the United States.
			(9)Theory of
			 changeThe term theory
			 of change means a program planning strategy approved by the
			 Administrator that outlines the types of interventions and outcomes essential
			 to achieving a set of program goals.
			(10)YouthThe
			 term youth means—
				(A)an individual who
			 is 18 years of age or younger; or
				(B)in any State in
			 which the maximum age at which the juvenile justice system of such State has
			 jurisdiction over individuals exceeds 18 years of age, an individual who is
			 such maximum age or younger.
				4.FindingsThe Congress finds as follows:
			(1)Youth gang crime
			 has taken a toll on a number of urban communities, and senseless acts of
			 gang-related violence have imposed economic, social, and human costs.
			(2)Drug- and
			 alcohol-dependent youth, and youth dually diagnosed with addiction and mental
			 health disorders, are more likely to become involved with the juvenile justice
			 system than youth without such risk factors, absent appropriate prevention and
			 intervention services.
			(3)Children of color
			 are over-represented relative to the general population at every stage of the
			 juvenile justice system. African-American youth are 17 percent of the United
			 States population, but represent 38 percent of youth in secure placement
			 juvenile facilities, and 58 percent of youth incarcerated in adult
			 prisons.
			(4)Research funded by
			 the Department of Justice indicates that gang-membership is short-lived among
			 adolescents. With very few youth remaining gang-involved throughout their
			 adolescent years, ongoing opportunities for intervention exist.
			(5)Criminal justice
			 costs have become burdensome in many States and cities, requiring reductions in
			 vital educational, social, welfare, mental health, and related services.
			(6)Direct expenditures for each of the major
			 criminal justice functions, police, corrections, and judicial services, have
			 increased steadily over the last 25 years. In fiscal year 2009, Federal, State,
			 and local governments spent an estimated $258,000,000,000 for police
			 protection, corrections, and judicial and legal services, nearly a 207-percent
			 increase since 1982.
			(7)In 2009, State
			 governments spent $5,700,000,000 to incarcerate youth. The average annual cost
			 to incarcerate one youth is $88,000.
			(8)Coordinated
			 efforts of stakeholders in the juvenile justice system in a local community,
			 together with other organizations and community members concerned with the
			 safety and welfare of children, have a strong record of demonstrated success in
			 reducing the impact of youth and gang-related crime and violence, as
			 demonstrated in Boston, Massachusetts, Chicago, Illinois, Richmond, Virginia,
			 Los Angeles, California, and other communities.
			(9)Investment in
			 prevention and intervention programs for children and youth, including quality
			 early childhood programs, comprehensive evidence-based school, after school,
			 and summer school programs, mentoring programs, mental health and treatment
			 programs, evidence-based job training programs, and alternative intervention
			 programs, has been shown to lead to decreased youth arrests, decreased
			 delinquency, lower recidivism, and greater financial savings from an
			 educational, economic, social, and criminal justice perspective.
			(10)Quality early
			 childhood education programs have been demonstrated to help children start
			 school ready to learn and to reduce delinquency and criminal street gang
			 activity risks.
			(11)Evidence-based
			 mentoring programs have been shown to prevent youth drug abuse and
			 violence.
			(12)Evidence-based
			 school-based comprehensive instructional programs that pair youth with
			 responsible adult mentors have been shown to have a strong impact upon
			 delinquency prevention.
			(13)After-school
			 programs that connect children to caring adults and that provide constructive
			 activities during the peak hours of juvenile delinquency and criminal street
			 gang activity, between 3 p.m. and 6 p.m., have been shown to reduce delinquency
			 and the attendant costs imposed on the juvenile and criminal justice
			 systems.
			(14)States with
			 higher levels of educational attainment have been shown to have crime rates
			 lower than the national average. Researchers have found that a 5-percent
			 increase in male high school graduation rates would produce an annual savings
			 of almost $5,000,000,000 in crime-related expenses.
			(15)Therapeutic
			 programs that engage and motivate high-risk youth and their families to change
			 behaviors that often result in criminal activity have been shown to
			 significantly reduce recidivism among juvenile offenders, and significantly
			 reduce the attendant costs of crime and delinquency imposed upon the juvenile
			 and criminal justice systems.
			(16)Comprehensive
			 programs that target kids who are already serious juvenile offenders by
			 addressing the multiple factors in peer, school, neighborhood, and family
			 environments known to be related to delinquency can reduce recidivism among
			 juvenile offenders and save the public significant economic costs.
			(17)There are many
			 alternatives to incarceration of youth that have been proven to be more
			 effective in reducing crime and violence at the Federal, State, local, and
			 tribal levels, and the failure to provide for such effective alternatives is a
			 pervasive problem that leads to increased youth, and later adult, crime and
			 violence.
			(18)Savings achieved
			 through early intervention and prevention are significant, especially when
			 noncriminal justice social, educational, mental health, and economic outcomes
			 are considered.
			(19)The prevention of
			 child abuse and neglect can help stop a cycle of violence and save up to $5.00
			 for every $1.00 invested in preventing such abuse and neglect.
			(20)Targeting
			 interventions at special youth risk groups and focusing upon relatively
			 low-cost interventions increases the probability of fiscal benefit.
			(21)Evidence-based
			 intervention treatment facilities have been shown to reduce youth delinquency
			 and to be cost-effective.
			(22)States, including
			 Wisconsin, Ohio, New York, Texas, and Pennsylvania, have seen a reduction in
			 juvenile incarceration due to a reallocation of criminal justice funds towards
			 prevention programs.
			(23)The rise in
			 homicides in several cities in recent years followed declines in Federal
			 funding provided for law enforcement, educational, health and mental health,
			 social services, and other support to localities for youth, their families, and
			 other community-oriented programs and approaches.
			5.Allotment for
			 Youth PROMISE ProgramsNot
			 more than 50 percent of the total amount available for the Edward Byrne
			 Memorial Criminal Justice Innovation Program for each fiscal year shall be made
			 available to carry out this Act.
		IFEDERAL
			 COORDINATION OF LOCAL AND TRIBAL JUVENILE JUSTICE INFORMATION AND
			 EFFORTS
			101.PROMISE
			 Advisory Panel
				(a)Organization of
			 State Advisory Group Member RepresentativesSection 223(f) of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(f)) is
			 amended—
					(1)in paragraph (1),
			 by striking an eligible organization composed of member representatives
			 of the State advisory groups appointed under subsection (a)(3) and
			 inserting a nonpartisan, nonprofit organization that is described in
			 section 501(c)(3) of the Internal Revenue Code of 1986,; and
					(2)by amending paragraph (2) to read as
			 follows:
						
							(2)AssistanceTo be eligible to receive such assistance,
				such organization shall—
								(A)be governed by
				individuals who—
									(i)have been
				appointed by a chief executive of a State to serve as a State advisory group
				member under subsection (a)(3); and
									(ii)are elected to
				serve as a governing officer of such organization by a majority of the Chairs
				(or Chair-designees) of all such State advisory groups;
									(B)include member
				representatives from a majority of such State advisory groups, who shall be
				representative of regionally and demographically diverse States and
				jurisdictions;
								(C)annually seek
				appointments by the chief executive of each State of one State advisory group
				member and one alternate State advisory group member from each such State to
				implement the advisory functions specified in clauses (iv) and (v) of
				subparagraph (D), including serving on the
				PROMISE Advisory Panel, and make a record of any such appointments available to
				the public; and
								(D)agree to carry out activities that
				include—
									(i)conducting an
				annual conference of such member representatives for purposes relating to the
				activities of such State advisory groups;
									(ii)disseminating
				information, data, standards, advanced techniques, and program models;
									(iii)reviewing
				Federal policies regarding juvenile justice and delinquency prevention;
									(iv)advising the Administrator with respect to
				particular functions or aspects of the work of the Office, and appointing a
				representative, diverse group of members of such organization under
				subparagraph (C) to serve as an advisory
				panel of State juvenile justice advisors (referred to as the PROMISE
				Advisory Panel) to carry out the functions specified in subsection (g);
				and
									(v)advising the
				President and Congress with regard to State perspectives on the operation of
				the Office and Federal legislation pertaining to juvenile justice and
				delinquency
				prevention.
									.
					(b)PROMISE Advisory
			 PanelSection 223 of the Juvenile Justice and Delinquency
			 Prevention Act of 1974 (42 U.S.C. 5633) is further amended by adding at the end
			 the following new subsection:
					
						(g)PROMISE Advisory
				Panel
							(1)FunctionsThe
				PROMISE Advisory Panel required under subsection (f)(2)(D) shall—
								(A)assess successful
				evidence-based and promising practices related to juvenile delinquency and
				criminal street gang activity prevention and intervention carried out by
				PROMISE Coordinating Councils under the Youth PROMISE Act;
								(B)provide the
				Administrator with a list of individuals and organizations with experience in
				administering or evaluating practices that serve youth involved in, or at risk
				of involvement in, juvenile delinquency and criminal street gang activity, from
				which the Administrator shall select individuals who shall—
									(i)provide to the
				Administrator peer reviews of applications submitted by units of local
				government and Indian tribes pursuant to title II of the Youth PROMISE Act, to
				ensure that such applications demonstrate a clear plan to—
										(I)serve youth as
				part of an entire family unit; and
										(II)coordinate the
				delivery of service to youth among agencies; and
										(ii)advise the
				Administrator with respect to the award and allocation of PROMISE Planning
				grants to local and tribal governments that develop PROMISE Coordinating
				Councils, and of PROMISE Implementation grants to such PROMISE Coordinating
				Councils, pursuant to title II of the Youth PROMISE Act; and
									(C)develop
				performance standards to be used to evaluate programs and activities carried
				out with grants under title II of the Youth PROMISE Act, including the
				evaluation of changes achieved as a result of such programs and activities
				related to decreases in juvenile delinquency and criminal street gang activity,
				including—
									(i)prevention of
				involvement by at-risk youth in juvenile delinquency or criminal street gang
				activity;
									(ii)diversion of
				youth with a high risk of continuing involvement in juvenile delinquency or
				criminal street gang activity; and
									(iii)financial
				savings from deferred or eliminated costs, or other benefits, as a result of
				such programs and activities, and the reinvestment by the unit or tribe of any
				such savings.
									(2)Annual
				reportNot later than 18 months after the date of the enactment
				of the Youth PROMISE Act, and annually thereafter, the PROMISE Advisory Panel
				shall prepare a report containing the findings and determinations under
				paragraph (1)(A) and shall submit such report to Congress, the President, the
				Attorney General, and the chief executive and chief law enforcement officer of
				each State, unit of local government, and Indian
				tribe.
							.
				(c)Authorization of
			 appropriationsSection 299(a)(1) of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5671(a)(1)) is amended to read as
			 follows:
					
						(1)There are authorized to be appropriated
				such sums as may be necessary to carry out this title for each of the fiscal
				years 2014 through
				2016.
						.
				102.Geographic
			 assessment of resource allocation
				(a)Grant for
			 collection of data To determine needThe Administrator shall
			 award a grant, on a competitive basis, to an organization to—
					(1)collect and
			 analyze data related to the existing juvenile delinquency and criminal street
			 gang activity prevention and intervention needs and resources in each
			 designated geographic area;
					(2)use the data
			 collected and analyzed under
			 paragraph (1) to compile a list of
			 designated geographic areas that have the most need of resources, based on such
			 data, to carry out juvenile delinquency and criminal street gang activity
			 prevention and intervention;
					(3)use the data collected and analyzed under
			 paragraph (1) to rank the areas listed
			 under
			 paragraph (2) in descending order by
			 the amount of need for resources to carry out juvenile delinquency and criminal
			 street gang activity prevention and intervention, ranking the area with the
			 greatest need for such resources highest; and
					(4)periodically
			 update the list and rankings under
			 paragraph (3) as the Administrator
			 determines to be appropriate.
					(b)Data
			 sourcesIn compiling such list and determining such rankings, the
			 organization shall collect and analyze data relating to juvenile delinquency
			 and criminal street gang activity prevention and intervention—
					(1)using the
			 geographic information system and Web-based mapping application known as the
			 Socioeconomic Mapping and Resource Topography (SMART) system;
					(2)from the
			 Department of Health and Human Services, the Department of Labor, the
			 Department of Housing and Urban Development, and the Department of Education;
			 and
					(3)from the annual
			 KIDS Count Data Book and other data made available by the KIDS Count initiative
			 of the Annie E. Casey Foundation.
					(c)Use of data by
			 the administratorThe list and rankings required by this section
			 shall be provided to the Administrator to be used to provide funds under this
			 Act in the most strategic and effective manner to ensure that resources and
			 services are provided to youth in the communities with the greatest need for
			 such resources and services.
				(d)Limitation on
			 use of collected dataThe information collected and analyzed
			 under this section may not be used for any purpose other than to carry out the
			 purposes of this Act. Such information may not be used for any purpose related
			 to the investigation or prosecution of any person, or for profiling of
			 individuals based on race, ethnicity, socio-economic status, or any other
			 characteristic.
				(e)Limitation of
			 allocationOf the amount made available for fiscal year 2014 to
			 carry out this section and subtitle A of title II of this Act (as authorized
			 under section 205), not more than 1 percent of such amount, or $1,000,000,
			 whichever is less, shall be available to carry out this section.
				IIPROMISE
			 GRANTS
			201.PurposesThe purposes of the grant programs
			 established under this title are to—
				(1)enable local and
			 tribal communities to assess the unmet needs of youth who are involved in, or
			 are at risk of involvement in, juvenile delinquency or criminal street
			 gangs;
				(2)develop plans
			 appropriate for a community to address those unmet needs with juvenile
			 delinquency and gang prevention and intervention practices; and
				(3)implement and
			 evaluate such plans in a manner consistent with this Act.
				APROMISE Assessment
			 and Planning Grants
				202.PROMISE
			 Assessment and Planning grants authorized
					(a)Grants
			 authorizedThe Administrator is authorized to award grants to
			 units of local government and Indian tribes to assist PROMISE Coordinating
			 Councils with planning and assessing evidence-based and promising practices
			 relating to juvenile delinquency and criminal street gang activity prevention
			 and intervention, especially for youth who are involved in, or who are at risk
			 of involvement in, juvenile delinquency and criminal street gang activity. Such
			 PROMISE Coordinating Councils shall—
						(1)conduct an
			 objective needs and strengths assessment in accordance with section 203;
			 and
						(2)develop a PROMISE
			 Plan in accordance with section 204, based on the assessment conducted in
			 accordance with section 203.
						(b)Grant
			 duration
						(1)DurationA
			 grant awarded under this section shall be for a period not to exceed one
			 year.
						(2)Maximum grant
			 amountA grant awarded under this section shall not exceed
			 $300,000.
						203.PROMISE
			 Coordinating CouncilsTo be
			 eligible to receive a grant under this subtitle, a unit of local government or
			 an Indian tribe shall establish a PROMISE Coordinating Council for each
			 community of such unit or tribe, respectively, for which such unit or tribe is
			 applying for a grant under this subtitle. Each such community shall include one
			 or more designated geographic areas identified on the list required under
			 section 102(a)(2). The members of such a PROMISE Coordinating Council shall be
			 representatives of public and private sector entities and individuals
			 that—
					(1)should include at
			 least one representative from each of the following:
						(A)the local chief
			 executive’s office;
						(B)a local
			 educational agency;
						(C)a local health
			 agency or provider;
						(D)a local mental
			 health agency or provider, unless the representative under subparagraph (C)
			 also meets the requirements of this subparagraph;
						(E)a local public
			 housing agency;
						(F)a local law
			 enforcement agency;
						(G)a local child
			 welfare agency;
						(H)a local juvenile
			 court;
						(I)a local juvenile
			 prosecutor’s office;
						(J)a private juvenile
			 residential care entity;
						(K)a local juvenile
			 public defender’s office;
						(L)a State juvenile
			 correctional entity;
						(M)a local business
			 community representative; and
						(N)a local
			 faith-based community representative;
						(2)shall include two
			 representatives from each of the following:
						(A)parents who have
			 minor children, and who have an interest in the local juvenile or criminal
			 justice systems;
						(B)youth between the
			 ages of 15 and 24 who reside in the jurisdiction of the unit or tribe;
			 and
						(C)members from
			 nonprofit community-based organizations that provide effective delinquency
			 prevention and intervention to youth in the jurisdiction of the unit or tribe;
			 and
						(3)may include other
			 members, as the unit or tribe determines to be appropriate.
					204.Needs and
			 strengths assessment
					(a)AssessmentEach
			 PROMISE Coordinating Council receiving funds from a unit of local government or
			 Indian tribe under this subtitle shall conduct an objective strengths and needs
			 assessment of the resources of the community for which such PROMISE
			 Coordinating Council was established, to identify the unmet needs of youth in
			 the community with respect to evidence-based and promising practices related to
			 juvenile delinquency and criminal street gang activity prevention and
			 intervention. The PROMISE Coordinating Council shall consult with a research
			 partner receiving a grant under section 302 for assistance with such
			 assessment. Such assessment shall include, with respect to the community for
			 which such PROMISE Coordinating Council was established—
						(1)the number of
			 youth who are at-risk of involvement in juvenile delinquency or street gang
			 activity;
						(2)the number of
			 youth who are involved in juvenile delinquency or criminal street gang
			 activity, including the number of such youth who are at high risk of continued
			 involvement;
						(3)youth unemployment
			 rates during the summer;
						(4)the number of
			 individuals on public financial assistance (including a breakdown of the
			 numbers of men, women, and children on such assistance);
						(5)the estimated
			 number of youth who are chronically truant;
						(6)the number of
			 youth who have dropped out of school in the previous year;
						(7)for the year
			 before such assessment, the estimated total amount expended (by the community
			 and other entities) for the incarceration of offenders who were convicted or
			 adjudicated delinquent for an offense that was committed in such community,
			 including amounts expended for the incarceration of offenders in prisons,
			 jails, and juvenile facilities that are located in the United States but are
			 not located in such community;
						(8)a
			 comparison of the amount under paragraph (5) with an estimation of the amount
			 that would be expended for the incarceration of offenders described in such
			 paragraph if the number of offenders described in such paragraph was equal to
			 the national average incarceration rate per 100,000 population;
						(9)a
			 description of evidence-based and promising practices related to juvenile
			 delinquency and criminal street gang activity prevention available for youth in
			 the community, including school-based programs, after school programs
			 (particularly programs that have activities available for youth between 3 p.m.
			 and 6 p.m. in the afternoon), weekend activities and programs, youth mentoring
			 programs, faith and community-based programs, summer activities, and summer
			 jobs, if any; and
						(10)a description of
			 evidence-based and promising intervention practices available for youth in the
			 community.
						(b)Limitation on
			 use of assessment informationInformation gathered pursuant to
			 this section may be used for the sole purpose of developing a PROMISE Plan in
			 accordance with this subtitle.
					205.PROMISE Plan
			 components
					(a)In
			 generalEach PROMISE Coordinating Council receiving funds from a
			 unit of local government or Indian tribe under this subtitle shall develop a
			 PROMISE Plan to provide for the coordination of, and, as appropriate, to
			 support the delivery of, evidence-based and promising practices related to
			 juvenile delinquency and criminal street gang activity prevention and
			 intervention to youth and families who reside in the community for which such
			 PROMISE Coordinating Council was established. Such a PROMISE Plan shall—
						(1)include the
			 strategy by which the PROMISE Coordinating Council plans to prioritize and
			 allocate resources and services toward the unmet needs of youth in the
			 community, consistent with the needs and available resources of communities
			 with the greatest need for assistance, as determined pursuant to section
			 102;
						(2)include a
			 combination of evidence-based and promising prevention and intervention
			 practices that are responsive to the needs of the community; and
						(3)ensure that cultural and linguistic needs
			 of the community are met.
						(b)Mandatory
			 componentsEach PROMISE Plan shall—
						(1)include a plan to
			 connect youth identified in paragraphs (1) and (2) of section 203(a) to
			 evidence-based and promising practices related to juvenile delinquency and
			 criminal street gang activity prevention and intervention;
						(2)identify the
			 amount or percentage of local funds that are available to the PROMISE
			 Coordinating Council to carry out the PROMISE Plan;
						(3)provide strategies
			 to improve indigent defense delivery systems, with particular attention given
			 to groups of children who are disproportionately represented in the State
			 delinquency system and Federal criminal justice system, as compared to the
			 representation of such groups in the general population of the State;
						(4)provide for
			 training (which complies with the American Bar Association Juvenile Justice
			 Standards for the representation and care of youth in the juvenile justice
			 system) of prosecutors, defenders, probation officers, judges and other court
			 personnel related to issues concerning the developmental needs, challenges, and
			 potential of youth in the juvenile justice system, (including training related
			 to adolescent development and mental health issues, and the expected impact of
			 evidence-based practices and cost reduction strategies);
						(5)ensure that the
			 number of youth involved in the juvenile delinquency and criminal justice
			 systems does not increase as a result of the activities undertaken with the
			 funds provided under this subtitle;
						(6)describe the
			 coordinated strategy that will be used by the PROMISE Coordinating Council to
			 provide at-risk youth with evidence-based and promising practices related to
			 juvenile delinquency and criminal street gang activity prevention and
			 intervention;
						(7)propose the
			 performance evaluation process to be used to carry out section 211(d), which
			 shall include performance measures to assess efforts to address the unmet needs
			 of youth in the community with evidence-based and promising practices related
			 to juvenile delinquency and criminal street gang activity prevention and
			 intervention; and
						(8)identify the
			 research partner the PROMISE Coordinating Council will use to obtain
			 information on evidence-based and promising practices related to juvenile
			 delinquency and criminal street gang activity prevention and intervention, and
			 for the evaluation under section 211(d) of the results of the activities
			 carried out with funds under this subtitle.
						(c)Voluntary
			 componentsIn addition to the components under subsection (b), a
			 PROMISE Plan may include evidence-based or promising practices related to
			 juvenile delinquency and criminal street gang activity prevention and
			 intervention in the following categories:
						(1)Early childhood
			 development services (such as pre-natal and neo-natal health services), early
			 childhood prevention, voluntary home visiting programs, nurse-family
			 partnership programs, parenting and healthy relationship skills training, child
			 abuse prevention programs, Early Head Start, and Head Start.
						(2)Child protection
			 and safety services (such as foster care and adoption assistance programs),
			 family stabilization programs, child welfare services, and family violence
			 intervention programs.
						(3)Youth and
			 adolescent development services, including job training and apprenticeship
			 programs, job placement and retention training, education and after school
			 programs (such as school programs with shared governance by students, teachers,
			 and parents, and activities for youth between the hours of 3 p.m. and 6 p.m. in
			 the afternoon), mentoring programs, conflict resolution skills training,
			 sports, arts, life skills, employment and recreation programs, summer jobs, and
			 summer recreation programs, and alternative school resources for youth who have
			 dropped out of school or demonstrate chronic truancy.
						(4)Health and mental
			 health services, including cognitive behavioral therapy, play therapy, and peer
			 mentoring and counseling.
						(5)Substance abuse
			 counseling and treatment services, including harm-reduction strategies.
						(6)Emergency,
			 transitional, and permanent housing assistance (such as safe shelter and
			 housing for runaway and homeless youth).
						(7)Targeted gang
			 prevention, intervention, and exit services such as tattoo removal, successful
			 models of anti-gang crime outreach programs (such as street worker
			 programs), and other criminal street gang truce or peacemaking
			 activities.
						(8)Training and
			 education programs for pregnant teens and teen parents.
						(9)Alternatives to
			 detention and confinement programs (such as mandated participation in community
			 service, restitution, counseling, and intensive individual and family
			 therapeutic approaches).
						(10)Pre-release,
			 post-release, and reentry services to assist detained and incarcerated youth
			 with transitioning back into and reentering the community.
						BPROMISE
			 Implementation Grants
				211.PROMISE
			 Implementation grants authorized
					(a)PROMISE
			 Implementation grants authorizedThe Administrator of the Office
			 of Juvenile Justice and Delinquency Prevention is authorized to award grants to
			 units of local government and Indian tribes to assist PROMISE Coordinating
			 Councils with implementing PROMISE Plans developed pursuant to subtitle
			 A.
					(b)Grant
			 durationA grant awarded under this subtitle shall be for a
			 3-year period.
					(c)Non-Federal
			 funds requiredFor each fiscal year during the 3-year grant
			 period for a grant under this subtitle, each unit of local government or Indian
			 tribe receiving such a grant for a PROMISE Coordinating Council shall provide,
			 from non-Federal funds, in cash or in-kind, 25 percent of the costs of the
			 activities carried out with such grant.
					(d)EvaluationOf
			 any funds provided to a unit of local government or an Indian tribe for a grant
			 under this subtitle, not more than $100,000 shall be used to provide a contract
			 to a competitively selected organization to assess the progress of the unit or
			 tribe in addressing the unmet needs of youth in the community, in accordance
			 with the performance measures under section 204(a).
					212.PROMISE
			 Implementation grant application requirements
					(a)Application
			 requiredTo be eligible to receive a PROMISE Implementation grant
			 under this subtitle, a unit of local government or Indian tribe that received a
			 PROMISE Assessment and Planning grant under subtitle A shall submit an
			 application to the Administrator of the Office of Juvenile Justice and
			 Delinquency Prevention not later than one year after the date such unit of
			 local government or Indian tribe was awarded such grant under subtitle A, in
			 such manner, and accompanied by such information, as the Administrator, after
			 consultation with the organization under section 223(f)(1) of the Juvenile
			 Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(f)(1)), may
			 require.
					(b)Contents of
			 applicationEach application submitted under subsection (a)
			 shall—
						(1)identify potential
			 savings from criminal justice costs, public assistance costs, and other costs
			 avoided by utilizing evidence-based and promising practices related to juvenile
			 delinquency and criminal street gang activity prevention and
			 intervention;
						(2)document—
							(A)investment in
			 evidence-based and promising practices related to juvenile delinquency and
			 criminal street gang activity prevention and intervention to be provided by the
			 unit of local government or Indian tribe;
							(B)the activities to
			 be undertaken with the grants funds;
							(C)any expected
			 efficiencies in the juvenile justice or other local systems to be attained as a
			 result of implementation of the programs funded by the grant; and
							(D)outcomes from such
			 activities, in terms of the expected numbers related to reduced criminal
			 activity;
							(3)describe how
			 savings sustained from investment in prevention and intervention practices will
			 be reinvested in the continuing implementation of the PROMISE Plan; and
						(4)provide an
			 assurance that the local fiscal contribution with respect to evidence-based and
			 promising practices related to juvenile delinquency and criminal street gang
			 activity prevention and intervention in the community for which the PROMISE
			 Coordinating Council was established for each year of the grant period will not
			 be less than the local fiscal contribution with respect to such practices in
			 the community for the year preceding the first year of the grant period.
						213.Grant award
			 guidelines
					(a)Selection and
			 distributionGrants awarded under this subtitle shall be awarded
			 on a competitive basis. The Administrator shall—
						(1)take such steps as
			 may be necessary to ensure that grants are awarded to units of local
			 governments and Indian tribes in areas with the highest concentrations of youth
			 who are—
							(A)at-risk of
			 involvement in juvenile delinquency or criminal street gang activity;
			 and
							(B)involved in
			 juvenile delinquency or street gang activity and who are at high risk of
			 continued involvement; and
							(2)give consideration
			 to the need for grants to be awarded to units of local governments and Indian
			 tribes in each region of the United States, and among urban, suburban, and
			 rural areas.
						(b)Extension of
			 grant awardThe Administrator may extend the grant period under
			 section 211(b)(1) for a PROMISE Implementation grant to a unit of local
			 government or an Indian tribe, in accordance with regulations issued by the
			 Administrator.
					(c)Renewal of grant
			 awardThe Administrator may renew a PROMISE Implementation grant
			 to a unit of local government or an Indian tribe to provide such unit or tribe
			 with additional funds to continue implementation of a PROMISE Plan. Such a
			 renewal—
						(1)shall be initiated
			 by an application for renewal from a unit of local government or an Indian
			 tribe;
						(2)shall be carried
			 out in accordance with regulations issued by the Administrator; and
						(3)shall not be
			 granted unless the Administrator determines such a renewal to be appropriate
			 based on the results of the evaluation conducted under section 223(a) with
			 respect to the community of such unit or tribe for which a PROMISE Coordinating
			 Council was established, and for which such unit or tribe is applying for
			 renewal.
						214.ReportsNot later than one year after the end of the
			 grant period for which a unit of local government or an Indian tribe receives a
			 PROMISE Implementation grant, and annually thereafter for as long as such unit
			 or tribe continues to receive Federal funding for a PROMISE Coordinating
			 Council, such unit or tribe shall report to the Administrator regarding the use
			 of Federal funds to implement the PROMISE Plan developed under subtitle
			 A.
				CGeneral PROMISE
			 Grant Provisions
				221.Nonsupplanting
			 clauseA unit of local
			 government or Indian tribe receiving a grant under this title shall use such
			 grant only to supplement, and not supplant, the amount of funds that, in the
			 absence of such grant, would be available to address the needs of youth in the
			 community with respect to evidence-based and promising practices related to
			 juvenile delinquency and criminal street gang activity prevention and
			 intervention.
				222.Grant
			 application review panelThe
			 Administrator of the Office of Juvenile Justice and Delinquency Prevention, in
			 conjunction with the PROMISE Advisory Panel, shall establish and utilize a
			 transparent, reliable, and valid system for evaluating applications for PROMISE
			 Assessment and Planning grants and for PROMISE Implementation grants, and shall
			 determine which applicants meet the criteria for funding, based primarily on a
			 determination of greatest need (in accordance with section 102), with due
			 consideration to other enumerated factors and the indicated ability of the
			 applicant to successfully implement the program described in the
			 application.
				223.Evaluation of
			 PROMISE grant programs
					(a)Evaluation
			 requiredThe Administrator shall, in consultation with the
			 organization provided assistance under section 223(f)(1) of the Juvenile
			 Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(f)(1)), provide
			 for an evaluation of the programs and activities carried out with grants under
			 this title. In carrying out this section, the Administrator shall—
						(1)award grants to
			 institutions of higher education (including institutions that are eligible to
			 receive funds under part F of title III of the Higher Education Act of 1965 (20
			 U.S.C. 1067q et seq.), to facilitate the evaluation process and measurement of
			 achieved outcomes;
						(2)identify
			 evidence-based and promising practices used by PROMISE Coordinating Councils
			 under PROMISE Implementation grants that have proven to be effective in
			 preventing involvement in, or diverting further involvement in, juvenile
			 delinquency or criminal street gang activity; and
						(3)ensure—
							(A)that such
			 evaluation is based on the performance standards that are developed by the
			 PROMISE Advisory Panel in accordance with section 223(g) of the Juvenile
			 Justice and Delinquency Prevention Act of 1974 (as added by section 101(b) of
			 this Act);
							(B)the development of
			 longitudinal and clinical trial evaluation and performance measurements with
			 regard to the evidence-based and promising practices funded under this title;
			 and
							(C)the dissemination
			 of the practices identified in paragraph (2) to the National Research Center
			 for Proven Juvenile Justice Practices (established under section 301), units of
			 local government, and Indian tribes to promote the use of such practices by
			 such units and tribes to prevent involvement in, or to divert further
			 involvement in, juvenile delinquency or criminal street gang activity.
							(b)Results to the
			 national research center for proven juvenile justice
			 practicesThe Administrator shall provide the results of the
			 evaluation under subsection (a) to the National Research Center for Proven
			 Juvenile Justice Practices established under section 301.
					IIIPROMISE RESEARCH
			 CENTERS
			301.Establishment
			 of the National Research Center for Proven Juvenile Justice
			 PracticesThe Administrator
			 shall award a grant to a nonprofit organization with a national reputation for
			 expertise in operating or evaluating effective, evidence-based practices
			 related to juvenile delinquency and criminal street gang activity prevention or
			 intervention to develop a National Research Center for Proven Juvenile Justice
			 Practices. Such Center shall—
				(1)collaborate with
			 institutions of higher education as regional partners to create a best
			 practices juvenile justice information-sharing network to support the programs
			 and activities carried out with grants under title II of this Act;
				(2)collect, and
			 disseminate to PROMISE Coordinating Councils, research and other information
			 about evidence-based and promising practices related to juvenile delinquency
			 and criminal street gang activity prevention and intervention to inform the
			 efforts of PROMISE Coordinating Councils and regional research partners and to
			 support the programs and activities carried out with grants under title II of
			 this Act;
				(3)increase the
			 public’s knowledge and understanding of effective juvenile justice practices to
			 prevent crime and delinquency and reduce recidivism; and
				(4)develop, manage,
			 and regularly update a site to disseminate proven practices for successful
			 juvenile delinquency prevention and intervention.
				302.Grants for
			 regional research proven practices partnershipsThe Administrator shall establish a grant
			 program to award grants to institutions of higher education to serve as
			 regional research partners with PROMISE Coordinating Councils that are located
			 in the same geographic region as an institution, in collaboration with the
			 National Research Center for Proven Juvenile Justice Practices authorized under
			 section 301. Regional research partners shall provide research support to such
			 PROMISE Coordinating Councils, including—
				(1)assistance with
			 preparing PROMISE grant applications under title II, including collection of
			 baseline data for such applications;
				(2)assistance with
			 the needs and strengths assessments conducted under section 204; and
				(3)provision of
			 support services to PROMISE grant recipients for data collection and analysis
			 to assess progress under the PROMISE grant.
				
